THREADGILL, Judge.
Raymond Kalehthaler appeals a judgment and sentence for aggravated battery. We affirm the conviction and sentence, but remand for further proceedings with respect to a pubhc defender’s hen. The trial court imposed a pubhc defender’s hen without advising Mr. Kalehthaler of his right to contest the amount of the hen, as required by Florida Rule of Criminal Procedure 3.720(d)(1). We, therefore, remand the case with instructions to give Mr. Kalehthaler thirty days from the date of the mandate to file a written objection to the amount of the hen. If an objection is filed, the hen must be stricken and a new hen may be imposed thereafter only upon comphance with rule 3.720(d). See Bourque v. State, 595 So.2d 222 (Fla. 2d DCA 1992).
Affirmed; remanded with instructions.
DANAHY, A.C.J., and CAMPBELL, J., concur.